DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medvec et al., US Pg. Pub. No. (2019/0104285) referred to hereinafter as Medvec.
As per claim 1, Medvec teaches a vehicle information system for projecting images with respect to a vehicle, the vehicle information system comprising: an image projection device disposed on the vehicle, (see at least abstract, summary, 38-43, 60, fig. 3, 4), the image projection device operable to project an image on a surface with respect to the vehicle, the surface comprising a region of ground to vehicle (see at least abstract, summary, 38-43, 60, fig. 3, 4); a vehicle-based portion configured to: receive information regarding a status of the vehicle, comprising whether the vehicle is parked (see at least abstract, summary, 38-43, 60, fig. 3, 4); determine whether the projecting images is acceptable based upon the status of the vehicle; (see at least abstract, summary, 38-43, 60, fig. 3, 4); and cause the image projection device to project the image on the surface with respect to the vehicle when rejecting images is acceptable (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 2, Medvec teaches a vehicle information system for projecting images of claim 1, wherein the vehicle-based portion is configured to: transmit at least one of user preference information, vehicle information, and vehicle location information to a cloud-based portion of the vehicle information system(see at least abstract, summary, 38-43, 60, fig. 3, 4); and receive, from the cloud-based portion, the image for projection by the image projection device, the image being based on the at least one of the user preference information, the vehicle information, and the vehicle location information(see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 3, Medvec teaches a vehicle information system for projecting images of claim 2, wherein the user preference information comprises a user selection regarding the images to be displayed, and wherein the vehicle information comprises at least one of a vehicle type, a vehicle information system type, and an image projection device type(see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 4, Medvec teaches a vehicle information system for projecting images of claim 1, wherein the image for projection by the image projection device comprises a targeted advertisement or a public safety alert (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 5, Medvec teaches a vehicle information system for projecting images of claim 1, wherein the vehicle-based portion comprises an audio visual system configured to: detect information respective to an individual in a vicinity of the vehicle (see at least abstract, summary, 38-43, 60, fig. 3, 4) and transmitting the information respective to the individual to the cloud-based portion, and receive, from a cloud-based portion of the vehicle information system, the image for projection by the image projection device, the image being based on the information respective to the individual (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 6, Medvec teaches a vehicle information system for projecting images of claim 5, wherein the information respective to the individual comprises a presence and characteristics of the individual (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 7, Medvec teaches a vehicle information system for projecting images of claim 6, wherein the characteristics comprise actions by the individual (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 8, Medvec teaches a vehicle information system for projecting images of claim 1, wherein the vehicle-based portion associates timing information with the image being projected (see at least abstract, summary, 38-43, 60, fig. 3, 4).

As per claim 9, Medvec teaches a vehicle information system for projecting images of claim 8, wherein the timing information is transmitted by the vehicle-based portion to a cloud computing environment of the vehicle information system for employment in a monetization strategy (see at least abstract, summary, 38-43, 60, fig. 3, 4).
As per claims 11-19, the limitations of claims 11-19 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new grounds of rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665